OFFICE OFTHE          ATTORNEY     GENERALOFTEXAS
                          AUSTIN




                                   8 of Texas, pratidmi     as rot

                       prorldcd,  sach tsaoher prln-
                     ent employed in the pub110 fiba
                State ahall use the English lanqzags
               the omduot of tho work af the 8ahoeJ.a
                and exmalses of the sohool irhal.I   be
                             (Tuap3,rindthe trustees
                             a far trlaxwmtary pedaa
                        provided, however, that it
              1 to pravfda text books, as now povid-
od by law, for and to tsaeh any mdarn language in
the oltmentary grndea of the publla We    schools
f&w3   thQ   second    Grade,   and 1s~ the Xi&   3ahool   qacies
 as outlined in the Ztate Course of L;tudyiprovided,
 hawaver, that it &ml1 bs lawful to povlde text
 hoc&s for md to taaah the Zpuiish lank~a&e In
..aluEiautnry
            g-mdss in tho pblio ires eahools ln
             \                            (
Ron. L. A. Xo.ila,pnGQ 2


     Countins b?rdar& OIIthe bcundary llna hutwasn
     the Unlted Stats8 snd tho 'iopublloof &xlco and
     hayin,?a city or eltles of flvo tWusnnd (5,000)
     or :30x=0
             inhabitantssacordlngto the Lhited :Xates
     Census for the gear 1920. It is lawful to tsaoh
     laGIn and Gruek ao 8 brsnoh of study in ths Xl,*
     Sahool grados as outlined In the State Course of
     Study. Any suah toachsr, prinoipti, Suptwlntend-
     ant, trustee, or other sohool orrioik2   having
     tesponslblllty,In the oonduot of the work oi suoh
     schools rho tails t0 Omply with ths pr~islo~s of
     this Artlole shall be fined not Less than Twauty-
     Flvs Dollar8 (325.00) nor more thnn one Iiundred
     DoUars ($lOO.OO),oancellation    OS esrtlfloatssor
     removal from offiae, or both fins and suoh c~oel-
     latlon or fine and removal from otflo~.~
              k alose readIn of'the above Aat reveal that it
does not prohibit tha teaohing of any itiom langwig‘ In
grades above ths sromd, nor the f'uznlshing     of text books
theretor. Turthcmore, the teaahlng of Spaulah and tho pro-
vision of teS:tbooks for toachina ,thsssm %a not prohibited
1~ any of the alsmentaryerradosIn oertain counties along the
~T~x~s-~~x~OO    b0tmafu-y. 2%~ proximity of the :Xnte of 'Texas
to the '?spublioof !~fsxlco   undoubtedly aooouuts ~Porthis
provieo relntfnp:to the provision ni text booke for and the
ton&ins     ai the +anlsh lsn@m~o.
          In our opinion your quostlon should be nnswerod
in the nemtlve,
                                    Yotm3 voxy truly


                                (S) Klraohle Johnson
                                       Hlrschle Johnson
                                              AsslstMt